DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 11/25/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/25/2019, 04/02/2020 and 04/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 10-15 and 20-25 in the reply filed on 07/16/2021 is acknowledged - it is noted that there was a typo in the list of the elected claims on page 1 of the reply since claim 20 is included in Group I.
Claims 29 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  listed component e) is blank.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 is ambiguous since the claim is directed to a metal ink; however, graphene – which is not a metal – is listed in the Markush group.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (cited in the IDS).
	Lee discloses a multilayered structure with a flexible substrate, the metallic ink/coating, the graphene ink/coating and the dielectric coating/ink (abs, Figs 2, 6 and 8 with accompanying text).
Claim(s) 1-3, 5, 6, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torrisi.
	Claim 1: Torrisi discloses a multilayered structure with a flexible substrate, the metallic ink/coating, the graphene ink/coating and the dielectric coating/ink (abs, Figs 35, 40, 41, 52-59 and Fig 35 and 40-49 with accompanying text).
	Claims 2 and 3: Torrisi discloses the PET flexible substrate and the thermal curing features (¶26-39, 130 and Fig 35 with accompanying text).
	Claims 5, 6, 10, 11 and 15: Torrisi discloses the polymeric binder, the surfactant, various solvents such as NMP and fillers such as graphene, graphite and silver particles (¶24-39 and Figs 35, 40, 41, 52-59 with accompanying text).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee or Torrisi.
The Lee or Torrisi reference discloses the claimed invention but does not explicitly disclose the claimed adhesion threshold. It is noted that the claimed adhesion threshold is construed as a result-effective variable, i.e., a variable which achieves a recognized result of preventing delamination. Given that the Lee or Torrisi reference discloses a similar multilayered structure and is motivated to achieve proper adhesion, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed range through a process optimization, since it has been held that where .  
Claims 2-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Lettow (cited in the IDS).
	The disclosure(s) of Lee is relied upon as set forth above.
The difference between the Lee reference and the claimed subject matter is that the Lee reference does not disclose the polyester or polycarbonates flexible substrates, the adhesion strength, the polymeric binder and the solvent. The secondary reference of Lettow discloses a multi-layered structure comprising a graphene ink, a metal flakes ink and a dielectric coating deposited on well-known flexible substrates such as polyester substrates (abs, ¶13-24, 63-68, 82-84, 105, Figs 1-4 with accompanying text). Lettow also discloses the addition of a polymeric binder, the adhesion promoter, the solvent and known conductive additives such as graphite to gain the benefit of increased adhesion, viscosity control and conductivity (¶ 19, 63-68, 82-86, 93, 105 and Figs 1-4 with accompanying text).  One of ordinary skill in the art would have recognized that applying and optimizing the known technique and components of Lettow to the teachings of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of increased adhesion, conductivity and dispersion as desired in the end-product application.
Claims 10-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee or Torrisi as applied to claim 1 above, and further in view of Wu (cited in the IDS).
	The disclosure(s) of Lee or Torrisi is relied upon as set forth above.
The difference between the Lee or Torrisi reference and the claimed subject matter is that the Lee or Torrisi reference does not disclose the claimed polymeric binder and the claimed solvent in the ink. The secondary reference of Wu discloses a graphene ink comprising a polymeric binder, the organic .
Claims 10-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee or Torrisi as applied to claim 1 above, and further in view of Lowenthal (cited in the IDS).
	The disclosure(s) of Lee or Torrisi is relied upon as set forth above.
The difference between the Lee or Torrisi reference and the claimed subject matter is that the Lee or Torrisi reference does not disclose the claimed polymeric binder, solvent and curing agent components in the dielectric ink. The secondary reference of Lowenthal discloses a dielectric ink comprising a polymeric binder, the organic solvent, the UV curing initiator/agent and additives such as graphene and metal particles to gain the benefit of increased adhesion and resiliency (abs, ¶6-10, 16-20 and examples).  One of ordinary skill in the art would have recognized that applying and optimizing the known technique and components of Lowenthal to the teachings of Lee or Torrisi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of increased adhesion, conductivity and resiliency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan discloses a review of technologies for printing on flexible substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764